11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Stith Reece Edmondson
Appellant
Vs.       Nos. 11-02-00358-CV & 11-02-00359-CV B Appeals from Palo Pinto County
State of Texas
Appellee
 
Appellant filed notices of appeal but failed to pay
the required filing fees.  On January
16, 2003, this court ordered appellant to pay both $125 filing fees on or
before February 6, 2003, and informed appellant that failure to do so could
result in the dismissal of the appeal. 
Appellant has responded by filing motions that do not comply with the
requirements of TEX.R.APP.P. 20.1.  The
motions are overruled.
The appeals are dismissed.  TEX.R.APP.P. 42.3(c).
 
PER CURIAM
 
February 20, 2003
Panel
consists of: Arnot, C.J., and
Wright,
J., and McCall, J.